Exhibit 10.1

 

SUBSCRIPTION AGREEMENT

 

This SUBSCRIPTION AGREEMENT (this “Subscription Agreement”) is entered into on
August 1, 2020, by and between DiamondPeak Holdings Corp., a Delaware
corporation (the “Company”), and the undersigned subscriber (“Subscriber”).

 

WHEREAS, concurrently with the execution of this Subscription Agreement, the
Company is entering into a Merger Agreement with Lordstown Motors Corp., a
Delaware corporation (“Lordstown”), and DPL Merger Sub Corp., a Delaware
corporation and wholly owned subsidiary of the Company (“Merger Sub”), providing
for the merger of Lordstown and Merger Sub (the “Merger Agreement” and the
transactions contemplated by the Merger Agreement, the “Transaction”);

 

WHEREAS, in connection with the Transaction, Subscriber desires to subscribe for
and purchase from the Company, immediately prior to the consummation of the
Transaction, that number of shares of the Company’s Class A common stock, par
value $0.0001 per share (the “Class A Shares”), set forth on the signature page
hereto (the “Subscribed Shares”) for a purchase price of $10.00 per share (the
“Per Share Price” and the aggregate of such Per Share Price for all Subscribed
Shares being referred to herein as the “Purchase Price”), and the Company
desires to issue and sell to Subscriber the Subscribed Shares in consideration
of the payment of the Purchase Price by or on behalf of Subscriber to the
Company; and

 

WHEREAS, concurrently with the execution of this Subscription Agreement, the
Company is entering into subscription agreements (the “Other Subscription
Agreements” and together with the Subscription Agreement, the “Subscription
Agreements”) with certain other investors (the “Other Subscribers” and together
with the Subscriber, the “Subscribers”), pursuant to which such investors have
agreed to purchase on the closing date of the Transaction (the “Closing Date”),
inclusive of the Subscribed Shares, an aggregate amount of up to [•] Class A
Shares, at the Per Share Price.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual
representations, warranties and covenants, and subject to the conditions, herein
contained, and intending to be legally bound hereby, the parties hereto hereby
agree as follows:

 

1. Subscription. Subject to the terms and conditions hereof, at the Closing (as
defined below), Subscriber hereby agrees to subscribe for and purchase, and the
Company hereby agrees to issue and sell to Subscriber, upon the payment of the
Purchase Price, the Subscribed Shares (such subscription and issuance, the
“Subscription”).

 

2. Closing.

 

a. The consummation of the Subscription contemplated hereby (the “Closing”)
shall occur immediately prior to the consummation of the Transaction on the
Closing Date.

 

 

 

 

b. At least five (5) Business Days before the anticipated Closing Date, the
Company shall deliver written notice to Subscriber (the “Closing Notice”)
specifying (i) the anticipated Closing Date and (ii) the wire instructions for
delivery of the Purchase Price to the Company. No later than two (2) Business
Days after receiving the Closing Notice, Subscriber shall deliver to the Company
such information as is reasonably requested in the Closing Notice for the
Company to issue the Subscribed Shares to Subscriber. By 10:00 AM on the Closing
Date, the Subscriber shall deliver to the Company the Purchase Price in cash via
wire transfer to the account specified in the Closing Notice against (and
concurrently with) delivery by the Company to Subscriber of (i) the Subscribed
Shares in book entry form, free and clear of any liens or other restrictions
(other than those arising under this Subscription Agreement or applicable
securities laws), in the name of Subscriber (or its nominee in accordance with
its delivery instructions) or to a custodian designated by Subscriber, as
applicable, and (ii) written notice from the Company or its transfer agent
evidencing the issuance to Subscriber of the Subscribed Shares on and as of the
Closing Date. In the event that the Closing Date does not occur within two (2)
Business Days after the anticipated Closing Date specified in the Closing
Notice, the Company shall promptly (but not later than two (2) Business Days
after the anticipated Closing Date specified in the Closing Notice) return the
funds so delivered by Subscriber to the Company by wire transfer in immediately
available funds to the account specified by Subscriber. For the purposes of this
Subscription Agreement, “Business Day” means any day other than a Saturday,
Sunday or a day on which the Federal Reserve Bank of New York is closed.

 

c. The Closing shall be subject to the satisfaction or valid waiver by the
Company, on the one hand, and the Subscriber, on the other, of the conditions
that, on the Closing Date:

 

(i) all conditions precedent to the closing of the Transaction set forth in the
Merger Agreement, including the approval of the Company’s shareholders, shall
have been satisfied or waived and the closing of the Transaction shall be
scheduled to occur concurrently with or immediately following the Closing; and

 

(ii) no governmental authority shall have enacted, issued, promulgated, enforced
or entered any judgment, order, law, rule or regulation (whether temporary,
preliminary or permanent) which is then in effect and has the effect of making
consummation of the transactions contemplated hereby illegal or otherwise
restraining or prohibiting consummation of the transactions contemplated hereby
(except in the case of a governmental authority located outside the United
States where such judgment, order, law, rule or regulation would not be
reasonably expected to have a Company Material Adverse Effect (as defined
below)); and no such governmental authority shall have instituted or threatened
in writing a proceeding seeking to impose any such restraint or prohibition
(except in the case of a governmental authority located outside the United
States where such restraint or prohibition would not be reasonably expected to
have a Company Material Adverse Effect).

 

 2 

 

 

d. The obligation of the Company to consummate the Closing shall be subject to
the satisfaction or valid waiver by the Company of the additional conditions
that, on the Closing Date:

 

(i) all representations and warranties of Subscriber contained in this
Subscription Agreement shall be true and correct in all material respects (other
than representations and warranties that are qualified as to materiality or
Subscriber Material Adverse Effect (as defined below), which representations and
warranties shall be true in all respects) at and as of the Closing Date (except
to the extent expressly made as of an earlier date, in which case only as of
such date); and

 

(ii) Subscriber shall have performed, satisfied and complied in all material
respects with all covenants, agreements and conditions required by this
Subscription Agreement to be performed, satisfied or complied with by Subscriber
at or prior to the Closing.

 

e. The obligation of Subscriber to consummate the Closing shall be subject to
the satisfaction or valid waiver by Subscriber of the additional conditions
that, on the Closing Date:

 

(i) all representations and warranties of the Company contained in this
Subscription Agreement shall be true and correct in all material respects (other
than representations and warranties that are qualified as to materiality or
Company Material Adverse Effect (as defined below), which representations and
warranties shall be true in all respects) at and as of the Closing Date (except
to the extent expressly made as of an earlier date, in which case only as of
such date);

 

(ii) the Company shall have performed, satisfied and complied in all material
respects with all covenants, agreements and conditions required by this
Subscription Agreement to be performed, satisfied or complied with by the
Company at or prior to the Closing;

 

(iii) the terms of the Merger Agreement shall not have been amended in a manner
that is materially adverse to the Subscriber as a shareholder of the Company;
and

 

(iv) there shall have been no amendment, waiver or modification to the Other
Subscription Agreements that materially economically benefits the Other
Subscribers thereunder unless the Subscribers have been offered substantially
the same benefits.

 

f. Prior to or at the Closing, Subscriber shall deliver to the Company a duly
completed and executed Internal Revenue Service Form W-9 or appropriate Form
W-8.

 



 3 

 

 

3. Further Assurances.  At the Closing, the parties hereto shall execute and
deliver such additional documents and take such additional actions as the
parties reasonably may deem to be practical and necessary to consummate the
subscription as contemplated by this Subscription Agreement.

 

4. Company Representations and Warranties.    The Company represents and
warrants to Subscriber that:

 

a. The Company (i) is duly organized, validly existing and in good standing
under the laws of the State of Delaware, (ii) has the requisite power and
authority to own, lease and operate its properties, to carry on its business as
it is now being conducted and to enter into and perform its obligations under
this Subscription Agreement and (iii) is duly licensed or qualified to conduct
its business and, if applicable, is in good standing under the laws of each
jurisdiction (other than its jurisdiction of incorporation) in which the conduct
of its business or the ownership of its properties or assets requires such
license or qualification, except, with respect to the foregoing clauses (ii) and
(iii), where the failure to be in good standing would not be reasonably expected
to have a Company Material Adverse Effect. For purposes of this Subscription
Agreement, a “Company Material Adverse Effect” means an event, change,
development, occurrence, condition or effect with respect to the Company and its
subsidiaries, taken together as a whole (on a consolidated basis), that,
individually or in the aggregate, would reasonably be expected to have a
material adverse effect on (i) the business, financial condition or results of
operations of the Company and its subsidiaries, taken together as a whole (on a
consolidated basis) or (ii) the Company’s ability to consummate the transactions
contemplated hereby, including the issuance and sale of the Subscribed Shares.

 

b. The Subscribed Shares have been duly authorized and, when issued and
delivered to Subscriber against full payment therefor in accordance with the
terms of this Subscription Agreement, will be validly issued, fully paid and
non-assessable and will not have been issued in violation of any preemptive
rights created under the Company’s organizational documents or the laws of its
jurisdiction of incorporation.

 

c. This Subscription Agreement has been duly executed and delivered by the
Company, and assuming the due authorization, execution and delivery of the same
by Subscriber, this Subscription Agreement shall constitute the valid and
legally binding obligation of the Company, enforceable against the Company in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium and similar laws affecting
creditors generally and by the availability of equitable remedies.

 



 4 

 

 

d. The execution and delivery of this Subscription Agreement, the issuance and
sale of the Subscribed Shares and the compliance by the Company with all of the
provisions of this Subscription Agreement and the consummation of the
transactions contemplated herein will not conflict with or result in a breach or
violation of any of the terms or provisions of, or constitute a default under,
or result in the creation or imposition of any lien, charge or encumbrance upon
any of the property or assets of the Company pursuant to the terms of (i) any
indenture, mortgage, deed of trust, loan agreement, lease, license or other
agreement or instrument to which the Company is a party or by which the Company
is bound or to which any of the property or assets of the Company is subject;
(ii) the organizational documents of the Company; or (iii) any statute or any
judgment, order, rule or regulation of any court or governmental agency or body,
domestic or foreign, having jurisdiction over the Company or any of its
properties that, in the case of clauses (i) and (iii), would reasonably be
expected to have a Company Material Adverse Effect. 



 

e. Assuming the accuracy of the representations and warranties of the
Subscriber, the Company is not required to obtain any consent, waiver,
authorization or order of, give any notice to, or make any filing or
registration with, any court or other federal, state, local or other
governmental authority, self-regulatory organization (including The Nasdaq Stock
Market (“Nasdaq”)) or other person in connection with the execution, delivery
and performance of this Subscription Agreement (including, without limitation,
the issuance of the Subscribed Shares), other than (i) filings required by
applicable state securities laws, (ii) the filing of the Registration Statement
pursuant to Section 6 below, (iii) the filing of a Notice of Exempt Offering of
Securities on Form D with the United States Securities and Exchange Commission
(the “SEC”) under Regulation D of the Securities Act of 1933, as amended (the
“Securities Act”), (iv) those required by Nasdaq, including with respect to
obtaining shareholder approval, (v) those required to consummate the Transaction
as provided under the Merger Agreement, (vi) the filing of notification under
the Hart-Scott-Rodino Antitrust Improvements Act of 1976, if applicable, and
(vii) the failure of which to obtain would not be reasonably likely to have a
Company Material Adverse Effect.

 

f. As of their respective dates, all reports required to be filed by the Company
with the SEC (the “SEC Reports”) complied in all material respects with the
requirements of the Securities Act and the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), and the rules and regulations of the SEC
promulgated thereunder, and none of the SEC Reports, when filed, contained any
untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading. The financial
statements of the Company included in the SEC Reports comply in all material
respects with applicable accounting requirements and the rules and regulations
of the SEC with respect thereto as in effect at the time of filing and fairly
present in all material respects the financial position of the Company as of and
for the dates thereof and the results of operations and cash flows for the
periods then ended, subject, in the case of unaudited statements, to normal,
year-end audit adjustments. There are no material outstanding or unresolved
comments in comment letters from the staff of the Division of Corporation
Finance of the SEC with respect to any report, statement, schedule, prospectus
or registration statement filed by the Company with the SEC.

 



 5 

 

 

g. As of the date hereof, the authorized share capital of the Company consists
of 100,000,000 Class A Shares, 10,000,000 shares of Class B common stock, par
value $0.0001 per share (“Class B Shares” and together with the Class A Shares,
“Common Stock”) and 1,000,000 preferred shares, par value $0.0001 per share
(“Preferred Shares”). As of the Closing Date (and immediately after the
consummation of the Transaction), the authorized share capital of the Company
will consist of 300,000,000 Class A Shares and 12,000,000 shares of Preferred
Shares. As of the date hereof: (i) 28,000,000 Class A Shares, 7,000,000 Class B
Shares and no Preferred Shares were issued and outstanding; (ii) 9,333,333
public warrants and 5,066,667 private placement warrants (collectively, the
“Warrants”), each exercisable to purchase one Class A Share at $11.50 per share,
were issued and outstanding; and (iii) no Common Stock was subject to issuance
upon exercise of outstanding options. No Warrants are exercisable on or prior to
the Closing. All (i) issued and outstanding Common Stock has been duly
authorized and validly issued, is fully paid and non-assessable and is not
subject to preemptive rights and (ii) outstanding Warrants have been duly
authorized and validly issued, are fully paid and are not subject to preemptive
rights. As of the date hereof, except as set forth above and pursuant to (i) the
Other Subscription Agreements, and (ii) the Merger Agreement, there are no
outstanding options, warrants or other rights to subscribe for, purchase or
acquire from the Company any Common Stock or other equity interests in the
Company (collectively, “Equity Interests”) or securities convertible into or
exchangeable or exercisable for Equity Interests. Other than Merger Sub, as of
the date hereof, the Company has no subsidiaries and does not own, directly or
indirectly, interests or investments (whether equity or debt) in any person,
whether incorporated or unincorporated.

 

h. Except for such matters as have not had and would not be reasonably likely to
have a Company Material Adverse Effect, there is no (i) suit, action, proceeding
or arbitration before a governmental authority or arbitrator pending, or, to the
knowledge of the Company, threatened in writing against the Company or
(ii) judgment, decree, injunction, ruling or order of any governmental authority
or arbitrator outstanding against the Company.

 

i. The issued and outstanding Class A Shares as of the date of this Agreement
are registered pursuant to Section 12(b) of the Exchange Act, and are listed for
trading on Nasdaq under the symbol “DPHC.” There is no suit, action, proceeding
or investigation pending or, to the knowledge of the Company, threatened against
the Company by Nasdaq or the SEC to deregister the Class A Shares or prohibit or
terminate the listing of the Class A Shares on Nasdaq. The Company has taken no
action that is designed to terminate the registration of the Class A Shares
under the Exchange Act.

 

j. Assuming the accuracy of Subscriber’s representations and warranties set
forth in Section 5 of this Subscription Agreement, no registration under the
Securities Act is required for the offer and sale of the Subscribed Shares by
the Company to Subscriber.

 

k. The Company has not received any written communication, from a governmental
authority that alleges that the Company is not in compliance with or is in
default or violation of any applicable antitrust or anticorruption law, except
where such non-compliance, default or violation would not be reasonably expected
to have a Company Material Adverse Effect.

 

 6 

 

 

l. Except for the Placement Agent, no broker or finder is entitled to any
brokerage or finder’s fee or commission solely in connection with the sale of
the Subscribed Shares by the Company to Subscriber.

 

m. The Company has not entered into any side letter or similar agreement with
any Other Subscriber or any other investor in connection with such Other
Subscriber’s or other investor’s direct or indirect investment in the Company
other than (i) the Merger Agreement, (ii) the Other Subscription Agreement, and
(iii) certain agreements with affiliates of General Motors Company (the “GM
Agreements”). No Other Subscription Agreement contains terms (economic or
otherwise) more favorable to such Other Subscriber or investor than as set forth
in this Subscription Agreement. The terms of the GM Agreements do not vary the
terms of the Other Subscription Agreement entered into by [GM EV Holdings LLC]
(being the only affiliate of General Motors Company that has entered into an
Other Subscription Agreement) and a true and accurate copy of such Other
Subscription Agreement has been made available to Subscriber.

 

5. Subscriber Representations and Warranties. Subscriber represents and warrants
to the Company that:

 

a. Subscriber (i) is duly organized, validly existing and in good standing under
the laws of its jurisdiction of [incorporation][organization]1, and (ii) has the
requisite power and authority to enter into and perform its obligations under
this Subscription Agreement.

 

b. This Subscription Agreement has been duly executed and delivered by
Subscriber, and assuming the due authorization, execution and delivery of the
same by the Company, this Subscription Agreement shall constitute the valid and
legally binding obligation of Subscriber, enforceable against Subscriber in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium and similar laws affecting
creditors generally and by the availability of equitable remedies.

 

c. The execution and delivery of this Subscription Agreement, the purchase of
the Subscribed Shares and the compliance by Subscriber with all of the
provisions of this Subscription Agreement and the consummation of the
transactions contemplated herein will not conflict with or result in a breach or
violation of any of the terms or provisions of, or constitute a default under,
or result in the creation or imposition of any lien, charge or encumbrance upon
any of the property or assets of Subscriber pursuant to the terms of (i) any
indenture, mortgage, deed of trust, loan agreement, lease, license or other
agreement or instrument to which Subscriber is a party or by which Subscriber is
bound or to which any of the property or assets of Subscriber is subject;
(ii) the organizational documents of Subscriber; or (iii) any statute or any
judgment, order, rule or regulation of any court or governmental agency or body,
domestic or foreign, having jurisdiction over Subscriber or any of its
properties that, in the case of clauses (i) and (iii), would reasonably be
expected to have a Subscriber Material Adverse Effect. For purposes of this
Subscription Agreement, a “Subscriber Material Adverse Effect” means an event,
change, development, occurrence, condition or effect with respect to Subscriber
that would reasonably be expected to have a material adverse effect on
Subscriber’s ability to consummate the transactions contemplated hereby,
including the purchase of the Subscribed Shares.

 



 



1Note to Draft: Organization will be used for one foreign investor.

 



 7 

 

 

d. Subscriber (i) is an “institutional account” as defined in FINRA Rule
4512(c); (ii) is an institutional “accredited investor” (within the meaning of
Rule 501(a) under the Securities Act) satisfying the applicable requirements set
forth on Annex A, (iii) is acquiring the Subscribed Shares only for its own
account and not for the account of others, or if Subscriber is subscribing for
the Subscribed Shares as a fiduciary or agent for one or more investor accounts,
each owner of such account is a “qualified institutional buyer” (within the
meaning of Rule 501(a) under the Securities Act) and Subscriber has full
investment discretion with respect to each such account, and the full power and
authority to make the acknowledgements, representations and agreements herein on
behalf of each owner of each such account, and (iv) is not acquiring the
Subscribed Shares with a view to, or for offer or sale in connection with, any
distribution thereof in violation of the Securities Act (and has provided the
Company with the requested information on Annex A following the signature page
hereto). Subscriber is not an entity formed for the specific purpose of
acquiring the Subscribed Shares.

 

e. Subscriber understands that the Subscribed Shares are being offered in a
transaction not involving any public offering within the meaning of the
Securities Act and that the Subscribed Shares have not been registered under the
Securities Act or any state securities law in reliance on the availability of an
exemption from such registration. Subscriber understands that the Subscribed
Shares may not be resold, transferred, pledged or otherwise disposed of by
Subscriber absent an effective registration statement under the Securities Act,
except (i) to the Company or a subsidiary thereof, or (ii) pursuant to an
applicable exemption from the registration requirements of the Securities Act,
and, in each of cases (i) and (ii), in accordance with any applicable securities
laws of the states and other jurisdictions of the United States.

 

f. Subscriber understands and agrees that Subscriber is purchasing the
Subscribed Shares directly from the Company. Subscriber acknowledges that there
have not been any representations, warranties, covenants or agreements made to
Subscriber by the Company, any other party to the Transaction or any other
person or entity, including the Placement Agent (as defined below), expressly or
by implication, other than those representations, warranties, covenants and
agreements of the Company expressly set forth in this Subscription Agreement,
and the Subscriber expressly disclaims any representations, warranties,
covenants or agreements not expressly set forth in this Subscription Agreement.
In particular, without limiting the foregoing, Subscriber acknowledges that
certain information provided by the Company was based on projections, forecasts,
estimates, budgets or other prospective information, and such information is
based on assumptions and estimates that are inherently uncertain and are subject
to a wide variety of significant business, economic and competitive risks and
uncertainties that could cause actual results to differ materially from those
contained in the projections, and neither the Company nor any other person,
including the Placement Agent, makes any representation relating to any such
information.

 



 8 

 

 

g. In making its decision to purchase the Subscribed Shares, Subscriber has
relied solely upon independent investigation made by Subscriber. Subscriber
acknowledges and agrees that Subscriber has received such information as
Subscriber deems necessary to make an investment decision with respect to the
Subscribed Shares, including with respect to the Company and the Transaction
(including Lordstown and its subsidiaries (collectively, the “Acquired
Companies”)). Subscriber represents and agrees that Subscriber and Subscriber’s
professional advisor(s), if any, have had the full opportunity to ask such
questions, receive such answers and obtain such information as Subscriber and
such undersigned’s professional advisor(s), if any, have deemed necessary to
make an investment decision with respect to the Subscribed Shares. Subscriber
further acknowledges and agrees that none of Goldman Sachs & Co. LLC, its
affiliates or any of its or their control persons, officers, directors and
employees, (the “Placement Agent”), has provided Subscriber with any information
or advice with respect to the Subscribed Shares nor is such information or
advice necessary or desired. The Placement Agent has not made nor makes any
representation as to the Company or the Acquired Companies or the quality or
value of the Subscribed Shares and the Placement Agent may have acquired
non-public information with respect to the Company or the Acquired Companies
which Subscriber agrees need not be provided to it. In connection with the
issuance of the Subscribed Shares to Subscriber, the Placement Agent has not
acted as a financial advisor or fiduciary to Subscriber. For the avoidance of
the doubt, Subscriber acknowledges that it is not relying upon, and has not
relied upon, any statement, representation or warranty made by the Placement
Agent in making its investment or decision to invest in the Company.

 

h. Subscriber became aware of this offering of the Subscribed Shares solely by
means of direct contact between Subscriber and the Company or by means of
contact from the Placement Agent and the Subscribed Shares were offered to
Subscriber solely by direct contact between Subscriber and the Company or the
Placement Agent. Subscriber did not become aware of this offering of the
Subscribed Shares, nor were the Subscribed Shares offered to Subscriber, by any
other means. Subscriber acknowledges that the Company represents and warrants
that the Subscribed Shares (i) were not offered by any form of general
solicitation or general advertising and (ii) are not being offered in a manner
involving a public offering under, or in a distribution in violation of, the
Securities Act, or any state securities laws.

 



 9 

 

 

i. Subscriber acknowledges that it is aware that there are substantial risks
incident to the purchase and ownership of the Subscribed Shares. Subscriber is a
sophisticated institutional investor and has such knowledge and experience in
financial and business matters, and in investing in private placement
securities, as to be capable of evaluating the merits and risks of an investment
in the Subscribed Shares. At the time of making its investment decision,
Subscriber has had access to such financial and other information concerning the
Company and its subsidiaries as Subscriber deemed necessary or desirable in
making a decision to purchase the Subscribed Shares, including an opportunity to
ask questions and receive answers from officers of the Company and to obtain
additional information necessary to verify the accuracy of any information
furnished to such Subscriber or to which such Subscriber had access. Such
Subscriber has independently made its own analysis and decision to purchase the
Subscribed Shares and determined based on its own independent review, and such
professional advice from its own advisors (including as to tax, legal and
accounting matters) as Subscriber may deem appropriate, that its purchase of the
Subscribed Shares (i) is consistent with such Subscriber’s financial needs,
objectives and condition, (ii) complies with all investment policies, guidelines
and other restrictions that are applicable to such Subscriber, (iii) does not
and will not violate any law, rule, regulation, agreement or other obligation to
which such Subscriber is bound (assuming the accuracy of the Company’s
representations and warranties contained herein), and (iv) is a fit, proper and
suitable investment for Subscriber, notwithstanding the risks associated with a
purchase of the Subscribed Shares.

 

j. Subscriber has adequately analyzed and fully considered the risks of an
investment in the Subscribed Shares and determined that the Subscribed Shares
are a suitable investment for Subscriber and that Subscriber is able at this
time and in the foreseeable future to bear the economic risk of a total loss of
Subscriber’s investment in the Company. Subscriber acknowledges specifically
that a possibility of total loss exists.

 

k. Subscriber understands and agrees that no federal or state agency has passed
upon or endorsed the merits of the offering of the Subscribed Shares or made any
findings or determination as to the fairness of this investment.

 

l. Subscriber is not (i) a person or entity named on the List of Specially
Designated Nationals and Blocked Persons administered by the U.S. Treasury
Department’s Office of Foreign Assets Control (“OFAC”) or in any Executive Order
issued by the President of the United States and administered by OFAC (“OFAC
List”), or a person or entity prohibited by any OFAC sanctions program, (ii) a
Designated National as defined in the Cuban Assets Control Regulations, 31
C.F.R. Part 515, or (iii) a non-U.S. shell bank or providing banking services
indirectly to a non-U.S. shell bank (collectively, a “Prohibited Investor”).
Subscriber agrees to provide law enforcement agencies, if requested thereby,
such records as required by applicable law, provided that Subscriber is
permitted to do so under applicable law. Subscriber represents that if it is a
financial institution subject to the Bank Secrecy Act (31 U.S.C. Section 5311 et
seq.), as amended by the USA PATRIOT Act of 2001 and its implementing
regulations (collectively, the “BSA/PATRIOT Act”), that Subscriber maintains
policies and procedures reasonably designed to comply with applicable
obligations under the BSA/PATRIOT Act. Subscriber also represents that, to the
extent required, it maintains policies and procedures reasonably designed to
ensure compliance with applicable OFAC sanctions programs, including the OFAC
List. Subscriber further represents and warrants that, to the extent required,
it maintains policies and procedures reasonably designed to ensure that the
funds held by Subscriber and used to purchase the Subscribed Shares were legally
derived.

 

 10 

 

 

m. As of the date hereof Subscriber does not have, and during the thirty (30)
day period immediately prior to the date hereof such Subscriber has not entered
into, any “put equivalent position” as such term is defined in Rule 16a-1 under
the Exchange Act or short sale positions with respect to the securities of the
Company.

 

n. If Subscriber is an employee benefit plan that is subject to Title I of
ERISA, a plan, an individual retirement account or other arrangement that is
subject to section 4975 of the Code or an employee benefit plan that is a
governmental plan (as defined in section 3(32) of ERISA), a church plan (as
defined in section 3(33) of ERISA), a non-U.S. plan (as described in section
4(b)(4) of ERISA) or other plan that is not subject to the foregoing but may be
subject to provisions under any other federal, state, local, non-U.S. or other
laws or regulations that are similar to such provisions of ERISA or the Internal
Revenue Code of 1986, as amended, or an entity whose underlying assets are
considered to include “plan assets” of any such plan, account or arrangement
(each, a “Plan”) subject to the fiduciary or prohibited transaction provisions
of ERISA or section 4975 of the Code, Subscriber represents and warrants that
neither the Company, nor any of its respective affiliates (the “Transaction
Parties”) has acted as the Plan’s fiduciary, or has been relied on for advice,
with respect to its decision to acquire and hold the Subscribed Shares, and none
of the Transaction Parties shall at any time be relied upon as the Plan’s
fiduciary with respect to any decision to acquire, continue to hold or transfer
the Subscribed Shares.

 

o. Subscriber at the Closing will have sufficient funds to pay the Purchase
Price pursuant to Section 2(b).

 

p. Subscriber agrees that, notwithstanding Section 9(i), the Placement Agent may
rely upon the representations and warranties made by Subscriber to the Company
in this Subscription Agreement.

 

q. Without limitation of the foregoing, Subscriber hereby further acknowledges
and agrees that (i) the Placement Agent is acting solely as placement agent in
connection with the transactions contemplated hereby and is not acting as an
underwriter, initial purchaser, dealer or in any other such capacity and is not
and shall not be construed as a fiduciary for Subscriber, the Company or any
other person or entity in connection with the transactions contemplated hereby
(ii) the Placement Agent has not made and will not make any representation or
warranty, whether express or implied, of any kind or character and have not
provided any advice or recommendation in connection with the transactions
contemplated hereby, and (iii) the Placement Agent will have no responsibility
with respect to (A) any representations, warranties or agreements made by any
person or entity under or in connection with the transactions contemplated
hereby or any of the documents furnished pursuant thereto or in connection
therewith, or the execution, legality, validity or enforceability (with respect
to any person) of any thereof, or (B) the financial condition, business, or any
other matter concerning the Company or the transactions contemplated hereby.

 

 11 

 

 

6. Registration of Subscribed Shares.

 

a. In the event that the Subscribed Shares are not registered in connection with
the consummation of the Transaction, the Company agrees that, within forty-five
(45) calendar days after the Closing Date (the “Filing Deadline”), the Company
will file with the SEC (at the Company’s sole cost and expense) a registration
statement (the “Registration Statement”) registering the resale of the
Subscribed Shares, and the Company shall use its commercially reasonable efforts
to have the Registration Statement declared effective as soon as practicable
after the filing thereof, but no later than the 60th calendar day (or 90th
calendar day if the SEC notifies the Company that it will “review” the
Registration Statement) following the Filing Deadline (such date, the
“Effectiveness Date”); provided, however, that the Company’s obligations to
include the Subscribed Shares in the Registration Statement are contingent upon
the undersigned furnishing in writing to the Company such information regarding
the undersigned, the securities of the Company held by the undersigned and the
intended method of disposition of the Subscribed Shares as shall be reasonably
requested by the Company to effect the registration of the Subscribed Shares,
and shall execute such documents in connection with such registration as the
Company may reasonably request that are customary of a selling stockholder in
similar situations. In no event shall the Subscriber be identified as a
statutory underwriter in the Registration Statement unless in response to a
comment or request from the ‎staff of the SEC or another regulatory agency;
provided, that if the SEC requests that the Subscriber be identified as a
statutory underwriter in the Registration Statement, the Subscriber will have an
opportunity to withdraw from the Registration Statement. The Company will use
its commercially reasonable efforts to maintain the continuous effectiveness of
the Registration Statement until the earliest of (i) the date on which the
Subscribed Shares may be resold without volume or manner of sale limitations
pursuant to Rule 144 promulgated under the Securities Act and without the
requirement for the Company to be in compliance with the current public
information required under Rule 144(c)(2) (or Rule 144(i)(2), if applicable),
(ii) the date on which such Subscribed Shares have actually been sold and (iii)
the date which is two (2) years after the Closing. For as long as the
Registration Statement is required to be effective pursuant to this Section
6(a), the Company will use commercially reasonable efforts to (1) qualify the
Subscribed Shares for listing on the Nasdaq or such other stock exchange upon
which the Subscribed Shares are then eligible for listing, and (2) update or
amend the Registration Statement as necessary to include the Subscribed Shares.
For as long as the Subscriber holds at least one hundred thousand (100,000)
Subscribed Shares, the Company will use commercially reasonable efforts to (A)
make and keep public information available, as those terms are understood and
defined in Rule 144, (B) file in a timely manner all reports and other documents
with the SEC required under the Exchange Act, as long as the Company remains
subject to such requirements, and (C) provide all customary and reasonable
cooperation necessary, in each case as required to enable the undersigned to
resell the Subscribed Shares pursuant to Rule 144 of the Securities Act. For
purposes of clarification, any failure by the Company to file the Registration
Statement by the Filing Deadline or to effect such Registration Statement by the
Effectiveness Date shall not otherwise relieve the Company of its obligations to
file or effect the Registration Statement set forth in this Section 6.

 



 12 

 

 

b. Notwithstanding anything to the contrary in this Subscription Agreement, the
Company shall be entitled to delay or postpone the effectiveness of the
Registration Statement, and from time to time to require any Subscriber not to
sell under the Registration Statement or to suspend the effectiveness thereof,
if the negotiation or consummation of a transaction by the Company or its
subsidiaries is pending or an event has occurred, which negotiation,
consummation or event, the Company’s board of directors reasonably believes,
upon the advice of legal counsel, would require additional disclosure by the
Company in the Registration Statement of material information that the Company
has a bona fide business purpose for keeping confidential and the non-disclosure
of which in the Registration Statement would be expected, in the reasonable
determination of the Company’s board of directors, upon the advice of legal
counsel, to cause the Registration Statement to fail to comply with applicable
disclosure requirements (each such circumstance, a “Suspension Event”);
provided, however, that the Company may not delay or suspend the Registration
Statement on more than two (2) occasions or for more than sixty (60) consecutive
calendar days, or more than one hundred and twenty (120) total calendar days, in
each case during any twelve (12) month period. Upon receipt of any written
notice from the Company of the happening of any Suspension Event (which notice
shall not contain material non-public information) during the period that the
Registration Statement is effective or if as a result of a Suspension Event the
Registration Statement or related prospectus contains any untrue statement of a
material fact or omits to state any material fact required to be stated therein
or necessary to make the statements therein, in light of the circumstances under
which they were made (in the case of the prospectus) not misleading, each
Subscriber agrees that (i) it will immediately discontinue offers and sales of
the Subscribed Shares under the Registration Statement (excluding, for the
avoidance of doubt, sales conducted pursuant to Rule 144) until such Subscriber
receives copies of a supplemental or amended prospectus (which the Company
agrees to promptly prepare) that corrects the misstatement(s) or omission(s)
referred to above and receives notice that any post-effective amendment has
become effective or unless otherwise notified by the Company that it may resume
such offers and sales, and (ii) it will maintain the confidentiality of any
information included in such written notice delivered by the Company unless
otherwise required by law or subpoena. If so directed by the Company, each
Subscriber will deliver to the Company or, in such Subscriber’s sole discretion
destroy, all copies of the prospectus covering the Subscribed Shares in such
Subscriber’s possession; provided, however, that this obligation to deliver or
destroy all copies of the prospectus covering the Subscribed Shares shall not
apply (i) to the extent such Subscriber is required to retain a copy of such
prospectus (a) to comply with applicable legal, regulatory, self-regulatory or
professional requirements or (b) in accordance with a bona fide pre-existing
document retention policy or (ii) to copies stored electronically on archival
servers as a result of automatic data back-up.

 



 13 

 

 

c. The Company shall indemnify and hold harmless each Subscriber (to the extent
a seller under the Registration Statement), its officers, directors and agents,
and each person who controls such Subscriber (within the meaning of Section 15
of the Securities Act or Section 20 of the Exchange Act) to the fullest extent
permitted by applicable law, from and against any and all losses, claims,
damages, liabilities, costs (including, without limitation, reasonable
attorneys’ fees) and expenses (collectively, “Losses”), as incurred, that arise
out of or are based upon any untrue or alleged untrue statement of a material
fact contained in the Registration Statement (or incorporated by reference
therein), any prospectus included in the Registration Statement or any form of
prospectus or in any amendment or supplement thereto or in any preliminary
prospectus, or arising out of or relating to any omission or alleged omission to
state a material fact required to be stated therein or necessary to make the
statements therein (in the case of any prospectus or form of prospectus or
supplement thereto, in light of the circumstances under which they were made)
not misleading, except to the extent, that such untrue statements or alleged
untrue statements, omissions or alleged omissions are based upon information
regarding Subscriber furnished in writing to the Company by Subscriber expressly
for use therein or Subscriber has omitted a material fact from such information
or otherwise violated the Securities Act, Exchange Act or any state securities
law or any rule or regulation thereunder.

 

d. The Subscriber shall indemnify and hold harmless the Company, its directors,
officers, agents and employees, and each person who controls the Company (within
the meaning of Section 15 of the Securities Act and Section 20 of the Exchange
Act), to the fullest extent permitted by applicable law, from and against all
Losses, as incurred, arising out of or are based upon any untrue or alleged
untrue statement of a material fact contained in any Registration Statement, any
prospectus included in the Registration Statement, or any form of prospectus, or
in any amendment or supplement thereto or in any preliminary prospectus, or
arising out of or relating to any omission or alleged omission of a material
fact required to be stated therein or necessary to make the statements therein
(in the case of any prospectus, or any form of prospectus or supplement thereto,
in light of the circumstances under which they were made) not misleading to the
extent, but only to the extent, that such untrue statements or omissions are
based upon information regarding such Subscriber furnished in writing to the
Company by such Subscriber expressly for use therein. In no event shall the
liability of any Subscriber be greater in amount than the dollar amount of the
net proceeds received by such Subscriber upon the sale of the Subscribed Shares
giving rise to such indemnification obligation. Each Subscriber shall notify the
Company promptly of the institution, threat or assertion of any proceeding
arising from or in connection with the transactions contemplated by this Section
6 of which such Subscriber is aware.

 



 14 

 

 

7. Termination. This Subscription Agreement shall terminate and be void and of
no further force and effect, and all rights and obligations of the parties
hereunder shall terminate without any further liability on the part of any party
in respect thereof, upon the earliest to occur of (a) such date and time as the
Merger Agreement is terminated in accordance with its terms, (b) upon the mutual
written agreement of the Company and the Subscriber to terminate this
Subscription Agreement, (c) if, on the Closing Date, any of the conditions to
Closing set forth in Section 2 of this Subscription Agreement have not been
satisfied as of the time required hereunder to be so satisfied or waived by the
party entitled to grant such waiver and, as a result thereof, the transactions
contemplated by this Subscription Agreement are not consummated and (d) if the
consummation of the Transaction shall not have occurred by April 1,
2021; provided, that nothing herein will relieve any party from liability for
any willful breach hereof prior to the time of termination, and each party will
be entitled to any remedies at law or in equity to recover losses, liabilities
or damages arising from such breach. The Company shall notify Subscriber of the
termination of the Merger Agreement promptly after the termination thereof.

 

8. Trust Account Waiver. Subscriber hereby acknowledges that the Company has
established a trust account (the “Trust Account”) containing the proceeds of its
initial public offering (the “IPO”) and from certain private placements
occurring simultaneously with the IPO (including interest accrued from time to
time thereon) for the benefit of the Company’s public shareholders and certain
other parties (including the underwriters of the IPO). For and in consideration
of the Company entering into this Subscription Agreement, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Subscriber hereby (i) agrees that it does not now and shall not at
any time hereafter have any right, title, interest or claim of any kind in or to
any assets held in the Trust Account, and shall not make any claim against the
Trust Account, regardless of whether such claim arises as a result of, in
connection with or relating in any way to this Subscription Agreement or any
other matter, and regardless of whether such claim arises based on contract,
tort, equity or any other theory of legal liability (any and all such claims are
collectively referred to hereafter as the “Released Claims”), (ii) irrevocably
waives any Released Claims that it may have against the Trust Account now or in
the future as a result of, or arising out of, any negotiations, contracts or
agreements with the Company, and (iii) will not seek recourse against the Trust
Account for any reason whatsoever; provided however, that nothing in this
Section 8 shall be deemed to limit any Subscriber’s right to distributions from
the Trust Account in accordance with the Company’s amended and restated
certificate of incorporation in respect of Common Stock of the Company acquired
by any means other than pursuant to this Subscription Agreement.

 

9. Miscellaneous.

 

a. All notices, requests, demands, claims and other communications hereunder
shall be in writing. Any notice, request, demand, claim or other communication
hereunder shall be deemed duly given (i) when delivered personally to the
recipient, (ii) when sent by electronic mail, on the date of transmission to
such recipient; provided, that such notice, request, demand, claim or other
communication is also sent to the recipient pursuant to clauses (i), (iii) or
(iv) of this Section 9(a), (iii) one (1) Business Day after being sent to the
recipient by reputable overnight courier service (charges prepaid), or (iv) four
(4) Business Days after being mailed to the recipient by certified or registered
mail, return receipt requested and postage prepaid, and, in each case, addressed
to the intended recipient at its address specified on the signature page hereof
or to such electronic mail address or address as subsequently modified by
written notice given in accordance with this Section 9(a).

 



 15 

 

 

b. Subscriber acknowledges that the Company and the Placement Agent will rely on
the acknowledgments, understandings, agreements, representations and warranties
contained in this Subscription Agreement. Prior to the Closing, Subscriber
agrees to promptly notify the Company if it becomes aware that any of the
acknowledgments, understandings, agreements, representations and warranties of
Subscriber set forth herein are no longer accurate in all material respects. The
Company acknowledges that Subscriber and others will rely on the
acknowledgments, understandings, agreements, representations and warranties
contained in this Subscription Agreement. Prior to the Closing, the Company
agrees to promptly notify Subscriber if it becomes aware that any of the
acknowledgments, understandings, agreements, representations and warranties of
the Company set forth herein are no longer accurate in all material respects.

 

c. Each of the Company and Subscriber is irrevocably authorized to produce this
Subscription Agreement or a copy hereof to any interested party in any
administrative or legal proceeding or official inquiry with respect to the
matters covered hereby.

 

d. Subscriber shall pay all of its own expenses in connection with this
Subscription Agreement and the transactions contemplated herein.

 

e. Neither this Subscription Agreement nor any rights that may accrue to
Subscriber hereunder (other than the Subscribed Shares acquired hereunder, if
any) may be transferred or assigned. Neither this Subscription Agreement nor any
rights that may accrue to the Company hereunder may be transferred or assigned
(provided, that, for the avoidance of doubt, the Company may transfer the
Subscription Agreement and its rights hereunder in connection with the
Transaction). Notwithstanding the foregoing, Subscriber may assign its rights
and obligations under this Subscription Agreement to one or more of its
affiliates or another person acceptable to the Company, provided that no such
assignment shall relieve Subscriber of its obligations hereunder if any such
affiliate fails to perform such obligations.

 

f. All the agreements, representations and warranties made by each party hereto
in this Subscription Agreement shall survive the Closing.

 

g. The Company may request from Subscriber such additional information as the
Company may deem reasonably necessary to evaluate the eligibility of Subscriber
to acquire the Subscribed Shares, and Subscriber shall provide such information
as may be reasonably requested, to the extent readily available and to the
extent consistent with its internal policies and procedures.

 

h. This Subscription Agreement may not be amended, modified, waived or
terminated except by an instrument in writing, signed by the party against whom
enforcement of such amendment, modification, waiver or termination is sought.

 

i. This Subscription Agreement constitutes the entire agreement, and supersedes
all other prior agreements, understandings, representations and warranties, both
written and oral, among the parties, with respect to the subject matter hereof.
Except as provided in Section 6(c), Section 6(d) or Section 9(m) hereof, this
Subscription Agreement shall not confer any rights or remedies upon any person
other than the parties hereto and their respective permitted successors and
assigns.

 

 16 

 

 

j. Except as otherwise provided herein, this Subscription Agreement shall be
binding upon, and inure to the benefit of the parties hereto and their heirs,
executors, administrators, successors, legal representatives, and permitted
assigns, and the agreements, representations, warranties, covenants and
acknowledgments contained herein shall be deemed to be made by, and be binding
upon, such heirs, executors, administrators, successors, legal representatives
and permitted assigns.

 

k. If any provision of this Subscription Agreement shall be invalid, illegal or
unenforceable, the validity, legality or enforceability of the remaining
provisions of this Subscription Agreement shall not in any way be affected or
impaired thereby and shall continue in full force and effect.

 

l. This Subscription Agreement may be executed and delivered in one or more
counterparts (including by facsimile or electronic mail or in .pdf) and by
different parties in separate counterparts, with the same effect as if all
parties hereto had signed the same document. All counterparts so executed and
delivered shall be construed together and shall constitute one and the same
agreement.

 

m. This Subscription Agreement is intended for the benefit of the parties hereto
and their respective successors and permitted assigns and is not for the benefit
of, nor may any provision hereof be enforced by, any other person; provided,
however, that the Placement Agent shall be an intended third party beneficiary
of the representations and warranties of the Company in Section 4 hereof and of
the Subscribers in Section 5 hereof.

 

n. The parties hereto agree that irreparable damage would occur in the event
that any of the provisions of this Subscription Agreement were not performed in
accordance with their specific terms or were otherwise breached. It is
accordingly agreed that the parties shall be entitled to an injunction or
injunctions to prevent breaches of this Subscription Agreement and to enforce
specifically the terms and provisions of this Subscription Agreement, this being
in addition to any other remedy to which such party is entitled at law, in
equity, in contract, in tort or otherwise.

 

o. This Subscription Agreement and all disputes, legal actions, suits and
proceedings arising out of or relating to this Subscription Agreement shall be
governed by, and construed in accordance with, the laws of the State of
Delaware, including its statutes of limitations, without giving effect to the
principles of conflicts of laws that would otherwise require the application of
the law of any other jurisdiction.

 



 17 

 

 

p. EACH PARTY HEREBY WAIVES ITS RESPECTIVE RIGHTS TO A TRIAL BY JURY OF ANY
CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OR RELATED TO THIS
SUBSCRIPTION AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY IN ANY ACTION,
PROCEEDING OR OTHER LITIGATION OF ANY TYPE BROUGHT BY ANY PARTY AGAINST ANY
OTHER PARTY OR ANY AFFILIATE OF ANY OTHER SUCH PARTY, WHETHER WITH RESPECT TO
CONTRACT CLAIMS, TORT CLAIMS OR OTHERWISE. THE PARTIES AGREE THAT ANY SUCH CLAIM
OR CAUSE OF ACTION SHALL BE TRIED BY A COURT TRIAL WITHOUT A JURY. WITHOUT
LIMITING THE FOREGOING, THE PARTIES FURTHER AGREE THAT THEIR RESPECTIVE RIGHT TO
A TRIAL BY JURY IS WAIVED BY OPERATION OF THIS SECTION AS TO ANY ACTION,
COUNTERCLAIM OR OTHER PROCEEDING WHICH SEEKS, IN WHOLE OR IN PART, TO CHALLENGE
THE VALIDITY OR ENFORCEABILITY OF THIS SUBSCRIPTION AGREEMENT OR ANY PROVISION
HEREOF. THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS,
SUPPLEMENTS OR MODIFICATIONS TO THIS SUBSCRIPTION AGREEMENT.

 

q. The parties agree that all disputes, legal actions, suits and proceedings
arising out of or relating to this Subscription Agreement must be brought
exclusively in the Court of Chancery of the State of Delaware and any state
appellate court therefrom within the State of Delaware (or, if the Court of
Chancery of the State of Delaware declines to accept jurisdiction over a
particular matter, any federal court within the State of Delaware or, in the
event each federal court within the State of Delaware declines to accept
jurisdiction over a particular matter, any state court within the State of
Delaware) (collectively, the “Designated Courts”). Each party hereby consents
and submits to the exclusive jurisdiction of the Designated Courts. No legal
action, suit or proceeding with respect to this Subscription Agreement may be
brought in any other forum. Each party hereby irrevocably waives all claims of
immunity from jurisdiction and any objection which such party may now or
hereafter have to the laying of venue of any suit, action or proceeding in any
Designated Court, including any right to object on the basis that any dispute,
action, suit or proceeding brought in the Designated Courts has been brought in
an improper or inconvenient forum or venue. Each of the parties also agrees that
delivery of any process, summons, notice or document to a party hereof in
compliance with Section 9(a) of this Subscription Agreement shall be effective
service of process for any action, suit or proceeding in a Designated Court with
respect to any matters to which the parties have submitted to jurisdiction as
set forth above.

 

r. This Subscription Agreement may only be enforced against, and any claim,
action, suit or other legal proceeding based upon, arising out of, or related to
this Subscription Agreement, or the negotiation, execution or performance of
this Subscription Agreement, may only be brought against the entities that are
expressly named as parties hereto and then only with respect to the specific
obligations set forth herein with respect to such party. No past, present or
future director, officer, employee, incorporator, manager, member, partner,
stockholder, affiliate, agent, attorney or other representative of any party
hereto or of any affiliate of any party hereto, or any of their successors or
permitted assigns, shall have any liability for any obligations or liabilities
of any party hereto under this Subscription Agreement or for any claim, action,
suit or other legal proceeding based on, in respect of or by reason of the
transactions contemplated hereby.

 

 18 

 



 

s. Each party hereto agrees that the Subscriber’s identity and the Subscription,
as well as nature of the Subscriber’s obligations hereunder, may be disclosed in
public announcements and disclosures required by the SEC, including in any
registration statements, proxy statements, consent solicitation statements and
other SEC filings to be filed by the Company in connection with the Subscription
and/or Transaction; provided that such disclosure is limited to the extent
required to comply with law, rules or regulations, in response to a comment or
request from the ‎staff of the SEC or another regulatory agency or under Nasdaq
regulations; provided further that, to the extent permitted by the foregoing,
Subscriber shall have an opportunity to review all disclosures in which it is
named prior to filing or public release. In all other cases, the Company
acknowledges and agrees that the Company will not, and will cause its
representatives, including the Placement Agent and its respective
representatives, not to publicly make reference to the Subscriber or any of its
affiliates in connection with the Transaction or this Subscription Agreement,
including in a press release or marketing materials of the Company or for any
similar or related purpose (provided that the undersigned may disclose its entry
into this Subscription Agreement and the Purchase Price) without the prior
written consent of the Subscriber.

 

t. The Company shall, by 9:00 a.m., New York City time, on the first (1st)
business day immediately following the date of this Subscription Agreement,
issue one or more press releases or file with the SEC a Current Report on Form
8-K (collectively, the “Disclosure Document”) disclosing, to the extent not
previously publicly disclosed, all material terms of the transactions
contemplated hereby and the Other Subscription Agreements, the Transaction, and
any other material, nonpublic information that the Company has provided to
Subscriber at any time prior to the filing of the Disclosure Document. From and
after the issuance of the Disclosure Document, to the Company’s knowledge,
Subscriber shall not be in possession of any material, non-public information
received from the Company or any of its officers, directors or employees or the
Placement Agent.

 

u. The obligations of Subscriber under this Subscription Agreement are several
and not joint with the obligations of any Other Subscriber or any other investor
under the Other Subscription Agreements, and Subscriber shall not be responsible
in any way for the performance of the obligations of any Other Subscriber under
this Subscription Agreement or any other investor under the Other Subscription
Agreements. The decision of Subscriber to purchase Subscribed Shares pursuant to
this Subscription Agreement has been made by Subscriber independently of any
Other Subscriber or any other investor and independently of any information,
materials, statements or opinions as to the business, affairs, operations,
assets, properties, liabilities, results of operations, condition (financial or
otherwise) or prospects of the Company or any of its subsidiaries which may have
been made or given by any Other Subscriber or investor or by any agent or
employee of any Other Subscriber or investor, and neither Subscriber nor any of
its agents or employees shall have any liability to any Other Subscriber or
investor (or any other person) relating to or arising from any such information,
materials, statements or opinions. Nothing contained herein or in any Other
Subscription Agreement, and no action taken by Subscriber or investor pursuant
hereto or thereto, shall be deemed to constitute the Subscriber and other
investors as a partnership, an association, a joint venture or any other kind of
entity, or create a presumption that the Subscriber and other investors are in
any way acting in concert or as a group with respect to such obligations or the
transactions contemplated by this Subscription Agreement and the Other
Subscription Agreements. Subscriber acknowledges that no Other Subscriber has
acted as agent for the Subscriber in connection with making its investment
hereunder and no Other Subscriber will be acting as agent of the Subscriber in
connection with monitoring its investment in the Subscribed Shares or enforcing
its rights under this Subscription Agreement. Subscriber shall be entitled to
independently protect and enforce its rights, including without limitation the
rights arising out of this Subscription Agreement, and it shall not be necessary
for any Other Subscriber or investor to be joined as an additional party in any
proceeding for such purpose.

 

[Signature pages follow.]

 



 19 

 

 

IN WITNESS WHEREOF, each of the Company and Subscriber has executed or caused
this Subscription Agreement to be executed by its duly authorized representative
as of the date first set forth above. 

 

  DIAMONDPEAK HOLDINGS CORP.

 

  By:     Name:   Title:

 

  Address for Notices:     40 W 57th Street, 29th Floor New York, NY 10019




   

 

  

  SUBSCRIBER:

 

  Print Name:  

 



  By:     Name:   Title:

 

  Address for Notices:             Name in which shares are to be registered:  
     

 

Number of Subscribed Shares subscribed for: _____________________     Price Per
Subscribed Share: $[•]     Aggregate Purchase Price: $____________________

 

 You must pay the Purchase Price by wire transfer of United States dollars in
immediately available funds to the account of the Company specified by the
Company in the Closing Notice. 

 

   

 

 

ANNEX A

 

ELIGIBILITY REPRESENTATIONS OF SUBSCRIBER 

 

This Annex A should be completed and signed by Subscriber
and constitutes a part of the Subscription Agreement.

 

A. INSTITUTIONAL ACCREDITED INVESTOR STATUS (Please check the box)

 

☐Subscriber is an institutional “accredited investor” (within the meaning of
Rule 501(a) under the Securities Act) or an entity in which all of the equity
holders are accredited investors within the meaning of Rule 501(a) under the
Securities Act, and has marked and initialed the appropriate box on the
following page indicating the provision under which it qualifies as an
“accredited investor.”

 

B. AFFILIATE STATUS   (Please check the applicable box)

 

  SUBSCRIBER:

 

☐is:

 

☐is not:

 

  an “affiliate” (as defined in Rule 144 under the Securities Act) of the
Company or acting on behalf of an affiliate of the Company.

 

 A-1  

 

 

Rule 501(a), in relevant part, states that an “accredited investor” shall mean
any person who comes within any of the below listed categories, or who the
issuer reasonably believes comes within any of the below listed categories, at
the time of the sale of the securities to that person. Subscriber has indicated,
by marking and initialing the appropriate box below, the provision(s) below
which apply to Subscriber and under which Subscriber accordingly qualifies as an
institutional “accredited investor.”

 

☐Any bank, registered broker or dealer, insurance company, registered investment
company, business development company, or small business investment company; 

 

☐Any plan established and maintained by a state, its political subdivisions, or
any agency or instrumentality of a state or its political subdivisions for the
benefit of its employees, if such plan has total assets in excess of
$5,000,000; 

 

☐Any employee benefit plan, within the meaning of the Employee Retirement Income
Security Act of 1974, if a bank, insurance company, or registered investment
adviser makes the investment decisions, or if the plan has total assets in
excess of $5,000,000; 

 

☐a corporation, similar business trust, partnership or any organization
described in Section 501(c)(3) of the Internal Revenue Code, not formed for the
specific purpose of acquiring the securities offered, with total assets in
excess of $5,000,000; 

 

☐Any trust with assets in excess of $5,000,000, not formed to acquire the
securities offered, whose purchase is directed by a sophisticated person; or 

 

☐Any entity in which all of the equity owners are accredited investors meeting
one or more of the above tests or one of the following tests.

 

[Specify which tests:                                ]

 

Any director, executive officer, or general partner of the issuer of the
securities being offered or sold, or any director, executive officer, or general
partner of a general partner of that issuer; 

 

Any natural person whose individual net worth, or joint net worth with that
person’s spouse, at the time of his purchase exceeds $1,000,000. For purposes of
calculating a natural person’s net worth: (a) the person’s primary residence
must not be included as an asset; (b) indebtedness secured by the person’s
primary residence up to the estimated fair market value of the primary residence
must not be included as a liability (except that if the amount of such
indebtedness outstanding at the time of calculation exceeds the amount
outstanding 60 days before such time, other than as a result of the acquisition
of the primary residence, the amount of such excess must be included as a
liability); and (c) indebtedness that is secured by the person’s primary
residence in excess of the estimated fair market value of the residence must be
included as a liability; or

 



 A-2  

 

 

Any natural person who had an individual income in excess of $200,000 in each of
the two most recent years or joint income with that person’s spouse in excess of
$300,000 in each of those years and has a reasonable expectation of reaching the
same income level in the current year.  

 



SUBSCRIBER:     Print Name:

 

  By:     Name:     Title:  

 

 

A-3



 

 